

116 S272 IS: To establish the policy of the United States regarding the no-first-use of nuclear weapons.
U.S. Senate
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 272IN THE SENATE OF THE UNITED STATESJanuary 30, 2019Ms. Warren introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo establish the policy of the United States regarding the no-first-use of nuclear weapons.
	
 1.Policy on no-first-use of nuclear weaponsIt is the policy of the United States to not use nuclear weapons first.